Case 3:20-cv-00014 Document 1-4 Filed 01/07/20 Page 1 of 5 PagelD #: 14

Exhibit C

(Complaint)

pettnte

 
12617-201 a

Case 3:20-cv-00014 Document 1-4 Filed 01/07/20 Page 2 of 5 PagelD #: 15

 

IN THE CIRCUIT couRT OF CABELL COUNTY, WEST VIRGINIA
KEENA POOLE, 719 OEC -3 Pi > 56
Plaintiff, COBY
v. CABELL COOH actionno.: 1%- C- S36

 

HONORABLE: /8! GREGORY L. HOWARD, JR.

TARGET CORPORATION, a Minnesota
Corporation d/b/a Target Barboursville
Store No, 1478,
Defendant.
COMPLAINT
Comes now the Plaintiff, Keena Poole, by and through her counsel, Robert D. Cline,
Robert A. Campbell, Letisha R. Bika and the law firm of Farmer, Cline & Campbell, PLLC, and

hereby states as follows for her Complaint:

JURISDICTION AND VENUE

1, Plaintiff Keena Poole, (hereinafter “Mrs. Poole” or “Plaintiff’) is a resident of

Flatwoods, Greenup County, Kentucky.

2. Defendant Target Corporation is, upon information and belief, a foreign corporation

_ Operating Target Store No. 1478 that conducts business in, among other places, Barboursville, Cabell

County, West Virginia.
3. Upon information and belief, the Defendant has an ownership interest and/or control

and/or has a responsibility for maintaining the Target Store No. 1478 operations and/or premises

"located in Barboursville, Cabell County, West Virginia.

000293129G0001 8020191217019369

 
* Case 3:20-cv-00014 Document 1-4 Filed 01/07/20 Page 3 of 5 PagelD #: 16

a . ’

ro

4, This Court has jurisdiction and is the proper venue for this action as the Plaintiff's
cause of action results from an injury that occurred on property owned and/or maintained by the
Defendant, who is doing business in Cabell County, West Virginia.

_ FACTS

5, Plaintiffs incorporate allegations | through 4 by reference and as fully alleged herein.

6. On December 6, 2017, Plaintiff was shopping at Target Store No. 1478 located in
Barboursville, West Virginia when she encountered a pallet that had been left in the floor as she
rounded a comer to enter an aisle, which caused her to fall and suffer severe injuries to her body.

7. Prior to falling, Mrs. Poole was not aware that the pallet was in the floor.

| . COUNT I
Negligence/Premises Liability
8, Plaintiff incorporates allegations | through 7 by reference and as fully alleged herein.

9, The Defendant owes a duty to the general public to act with reasonable care and to
maintain Target Store No. 1478 in a reasonably safe condition.

10. The Defendant breached its duty by allowing a trip hazard to exist on the floor, by
failing to warn customers of the hazardous condition, and by failing to employ appropriate protective
measures to ensure that such hazardous conditions would not exist without proper warming to the
customers,

1]. The Defendant hed actual and/or constructive knowledge of the trip hazard and the
unreasonable risk of harm that it posed to its invitees, including Mrs. Poole.

12, The Defendant’s wrongful conduct constitutes careless, negligent, willful, wanton,

and/or reckless conduct.

12-17-2019 000293129G0001 ‘ 6020191217019369

 
t2-17-2019

Case 3:20-cv-00014 Document 1-4 Filed 01/07/20 Page 4 of 5 PagelD #: 17

1

13. Asa proximate result of her injuries, Mrs, Poole has incurred, and will incur in the

future, substantial general and special damages, including but not limited to:

(a)
(b)

()
(4)
“@
©

medical expenses;

pain and suffering;

physical limitations and permanent impairment;
diminished capacity to enjoy life;

annoyance and inconvenience;

other consequences and damages associated with her injuries.as may be
Specified as this action progresses.

WHEREFORE, the Plaintiff requests that she be awarded judgment against the Defendant

for the following:
(a)
(b)

(c)

(d)

(c)

compensatory damages in an amount to be determined by a jury;

punitive damages, to the extent such damages may be’ warranted by the
evidence and permitted by applicable law;

pre and post judgment interest as allowed by law;

attorneys’ fees, costs, and expenses incurred in connection with this action;
and

such other and further relief as this Court deems just and appropriate under
the circumstances. \

PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

KEENA POOLE
Plaintiff,

By Counsel:

0002931280007 6020191217019368

 
Case 3:20-cv-00014 Document 1-4 Filed 01/07/20 Page 5 of 5 PagelD #: 18

 
 

 
  
   

a --

ROBERT D. CLINE (W. Va. State Bar No. 755)
ROBERT A. CAMPBELL (W. Va. State Bar No. 6052)
LETISHA R. BIKA (W.Va. State Bar No. 5489)
FARMER; CLINE & CAMPBELL, PLLC

746 Myrtle Road (25314)

Post Office Box 3842 .

Charleston, West Virginia 25338

(304) 346-5990

 

12-17-2018 , 000293129G0001 , 8020191217019369

 
